ICJ_001_CorfuChannel_GBR_ALB_1949-04-09_JUD_01_ME_03_FR.txt. 58

OPINION DISSIDENTE DE BADAWI PACHA

Je suis d’accord avec les conclusions de la Cour sur les faits de
l'affaire, tels qu'ils ont été exposés dans l’arrêt (pp. 12-15), ainsi
que sur sa conclusion rejetant la thèse selon laquelle l’Albanie
aurait elle-même mouillé les mines.

La Cour se prononce ensuite sur la thèse d’après laquelle le
mouillage des mines aurait été effectué avec la connivence du
Gouvernement albanais, en la résumant dans les termes suivants :
« Selon cette thèse, l'opération de mouillage aurait été faite par
deux navires de guerre yougoslaves, à une époque antérieure au
22 octobre, mais très voisine de cette date. Le fait impliquerait une
collusion entre le Gouvernement albanais et le Gouvernement
yougoslave, collusion qui se serait manifestée ou dans une demande
d'assistance par le Gouvernement albanais au Gouvernement
yougoslave, ou par un acquiescement au mouillage par les autorités
albanaises. »

Pour démontrer cette collusion, le Gouvernement du Royaume-
Uni s’est appuyé sur le témoignage du commandant Kovacic ainsi
que sur un nombre de présomptions de fait ou preuves circonstan-
cielles.

La Cour a estimé,

d'une part, que les faits relatés de science personnelle par le
témoin ne suffisent pas à faire la démonstration que le Gouver-
nement du Royaume-Uni croit pouvoir y trouver,

d’autre part, que les faits (présomptions de fait), même dans ia
mesure où ils sont établis, n’autorisent aucune conclusion ferme.

De ces faits, la Cour a cité expressément la possession par la
Yougoslavie de mines GY, qui n’aurait pas été judiciairement
établie, et la conclusion, tirée de l'existence d’un traité entre
l’Albanie et la Yougoslavie, à leur participation dans l’acte criminel
du mouillage des mines. Mais en disant que les faits n’autorisent
aucune conclusion ferme, la Cour a évidemment entendu tous les
faits, sans exception ou distinction.

Je suis également d’accord avec la Cour sur cette conclusion et
j'estime que la connivence peut être fortement soupçonnée mais que
judiciairement elle n’est pas établie.

Pour l'intelligence de ce qui va suivre, j'estime toutefois néces-
saire de citer toutes les présomptions sur lesquelles le Gouvernement
du Royaume-Uni s’est appuyé, telles qu’elles ont été présentées
dans son exposé oral (pp. 980 et 995 des exposés oraux, 17-22 janvier
1949), et de faire une remarque générale sur les preuves par indices
(circumstantial evidence).

Les présomptions citées à la page 980, et qui sont au nombre de
cinq, sont les suivantes : |

58
OPINION DISSIDENTE DE BADAWI PACHA

Le fait que les mines furent placées, devant et peut-étre méme
dans la baie de Saranda, à l’intérieur des eaux territoriales alba-
naises, conduit à la conclusion que |’Albanie doit avoir été, au
moins dans une certaine mesure, impliquée dans le mouillage
de ce champ de mines.

L’attitude de l’Albanie, tant après le minage des navires le
22 octobre qu’aprés surtout la découverte du champ de mines
le 13 novembre, n’était pas l’attitude que l’on pouvait attendre
d'une Puissance qui venait d’apprendre l'existence, dans ses
eaux territoriales, immédiatement au large d’un petit port alba-
nais, d’un dangereux champ de mines, mais plutôt celle d’un
État embarrassé par une découverte extrêmement génante.

La possibilité de trouver des motifs pour lesquels l’Albanie aurait
eu des raisons de faire mouiller ce champ de mines et, par consé-
quent, pour que la Yougoslavie, qui était à l’époque son plus
proche ami et allié, l’y assistât, puisque l’Albanie ne possédait
pas elle-même les moyens de faire cette opération et qu'aucun
pays, autre que la Yougoslavie et l'Albanie, n'avait les motifs
ou les moyens de mouiller un champ de mines à cet endroit avant
le 22 octobre.

Le champ de mines consistait en mines allemandes du type GY
marquées d’une croix gammée ; il existait des stocks de ces mines
allemandes GY en Yougoslavie. La Yougoslavie avait marqué
ces mines d’une croix gammée et disposait des moyens de mouiller
ce champ de mines. Les mines, par conséquent, provenaient
certainement de Yougoslavie.

Étant donné les relations étroites et amicales unissant les deux
pays, il est inconcevable que la Yougoslavie puisse avoir mouillé
ces mines à l'insu du Gouvernement albanais.

Deux autres présomptions sont citées à la page 995 :

I.

Le mouillage du champ de mines aurait sérieusement risqué
d’étre observé de la baie Limione, de la pointe Denta et du
monastére Saint-Georges, sinon d’autres positions encore.

Ce risque était si grave et si évident que personne, ayant l’inten-
tion de mouiller des mines sans l’assentiment de |’ Albanie, n’aurait
jamais osé le prendre.

*
* *

La remarque générale est la suivante :

Dans un systéme de preuves basé sur la libre appréciation par le
juge, comme c’est le cas de législations pénales nationales et du
droit international, les indices sont des faits qui, sans fournir une
preuve immédiate de l’imputation, la rendent probable à l’aide du
raisonnement. Ils doivent être interprétés et rapprochés pour en
déduire des conséquences pertinentes et reconstruire les données
de l'hypothèse de responsabilité. Dans ce travail d'interprétation
et de rapprochement, on risque de commettre des erreurs d’apprécia-
tion et de suppléer par l'imagination aux lacunes des éléments de

59
60 OPINION DISSIDENTE DE BADAWI PACHA

preuve, ou de faire des raisonnements spécieux. Ce mode de preuves,
qui cherche la certitude ou y prétend, n’atteint le plus souvent
qu'une haute vraisemblance. Toujours est-il que, suivant certaines
législations, les indices doivent être graves, précis et concordants.
D'autre part, la doctrine la plus autorisée en la matière estime que
«la preuve par indice n’est censée être réussie que quand toute
autre solution ne serait possible qu’en admettant des circonstances
tout à fait étonnantes, inhabituelles et contraires au cours du mon-
de ». Ces règles doivent être le guide constant dans l'appréciation
des preuves.

*
* *

La Cour passe enfin à la thèse émise par le Royaume-Uni, d'après
laquelle, quels que fussent les auteurs du mouillage des mines,
celui-ci n’a pu être effectué sans que le Gouvernement albanais en
eût connaissance.

La Cour croit tout d’abord devoir déclarer qu’« on ne saurait
conclure du seul contrôle exercé par un Etat sur son territoire
terrestre ou sur ses eaux territoriales que cet État a nécessairement
connu ou dû connaître tout fait illicite international qui y a été
perpétré non plus qu’il a nécessairement connu ou dû connaître
ses auteurs. En soi, et indépendamment d’autres circonstances, ce
fait ne justifie ni responsabilité prima facie ni déplacement dans le
fardeau de la preuve. »

Elie retient ensuite deux ordres de faits qui se corroborent
mutuellement. Les premiers ont trait aux attitudes de l’Albanie
avant et après la catastrophe du 22 octobre 1946, les autres concer-
nent les possibilités d'observer un mouillage de la côte albanaise.

Des faits et constatations rentrant sous ces deux ordres de faits,
que la Cour considère comme établis, elle tire la conclusion que le
mouillage du champ de mines, qui.a provoqué les explosions du
22 octobre 1946, n’a pas pu échapper à la connaissance du Gouver-
nement albanais.

Après avoir constaté ensuite l’omission des autorités albanaises,
sinon de faire la notification générale à tous les Etats, d’avertir les
navires de guerre du danger au devant duquel ils s’avancaient,
pendant l'intervalle de près de deux heures qui s’est écoulé depuis
le moment où les navires furent signalés au commandement de la
défense côtière par le poste de guet du monastère Saint-Georges,
jusqu’à l'explosion du Saumarez, la Cour conclut que l’Albanie est
responsable, selon le droit international, des explosions et des
dommages et pertes humaines qui en sont résultés, et qu'il y a
lieu pour le Gouvernement albanais de donner des réparations au
Gouvernement du Royaume-Uni.

Ce sont ces deux dernières conclusions de la Cour que je regrette
de ne pouvoir accepter.

60
61 OPINION DISSIDENTE DE BADAWI PACHA

En effet, les mémes deux ordres de faits, qui justifient la conclu-
sion de la Cour sur la connaissance, ont été invoqués avec d’autres
par le Royaume-Uni à l’appui de la thèse de la connivence. Toute-
fois, en examinant cette thése, la Cour a estimé qu’elle demeurait
conjecturale, nonobstant les sept présomptions réunies.

Quoi qu'il en soit, il est évident que si la connivence, ou la
collusion, n’est pas établie, la connaissance du mouillage, en tant
que conséquence de cette connivence, est nécessairement exclue.
Soutenir le contraire équivaudrait à dire que des preuves insuffi-
santes pour établir la connivence seraient suffisantes pour établir
la connaissance, qui en est la conséquence, ce qui est, à mon avis,
une proposition inadmissible.

En fait, dans la thése britannique, la connaissance se confond
avec la connivence, si bien qu’on n’arrive pas à l’en séparer. Mais la
connivence suppose la complicité de la Yougoslavie, et la Cour, avec
laquelle je suis d’accord, estime que cette complicité n’est pas
établie.

Comment pourrait-on donc arriver à séparer les deux notions ?
Évidemment, le seul moyen serait d’écarter l'opération du mouillage
comme un complot, de s’en tenir à sa matérialité en la supposant
effectuée par un inconnu, et de chercher si les circonstances de
l’affaire permettent de croire que l’Albanie a ou non, en dehors de
toute connivence, connu le mouillage. En réduisant le problème à
ces termes, on arrive certes à ériger la connaissance en une notion
autonome et distincte de la connivence, mais dans cette hypothèse
il faut des preuves pour ainsi dire physiques de la connaissance.
En effet, réduite à cette abstraction, la connaissance ne serait
possible à établir que si l’on établit que l’Albanie ou, plus exacte-
ment, les autorités locales sur la côte ont vu l'opération de mouil-
lage. La question de visibilité de la côte prend dès lors une im-
portance qu'elle ne saurait avoir dans l'hypothèse de la conni-
vence, car celle-ci, ainsi que le conseil britannique l’a soutenu, peut
s'effectuer sur un plan gouvernemental entre Belgrade et Tirana,
sans que les autorités locales n’aient rien vu. En même temps, il
devient nécessaire de situer la connaissance du mouillage dans le
temps, c’est-à-dire fixer le moment où l’Albanie a pris connaissance
du mouillage. Alors qu'avec la connivence il importe peu de
déterminer le moment où elle a eu lieu, car elle suffit à elle seule pour
engager la responsabilité de l’État territorial la détermination du
moment précis de la connaissance est nécessaire pour fixer le point
de départ de l'obligation de notifier l'existence du champ de mines
ou, à défaut du temps nécessaire pour faire les notifications, de
l'obligation d’avertir les navires qui traversent le chenal du danger
auquel ils s’exposent.

Cette visibilité, le Royaume-Uni laffirmait, tant devant le
Conseil de Sécurité que dans les premières étapes de la procédure,

Gr
62 OPINION DISSIDENTE DE BADAWI PACHA

comme indiscutable. Les dépositions des officiers navals avaient
également le même ton affirmatif. Mais dans la réplique orale, le
conseil britannique ne considère plus ce fait comme important
(pp. 993-995). Il admet même la possibilité que les autorités
côtières n'aient rien vu ou entendu. La connaissance aurait alors
existé sur le plan gouvernemental entre Tirana et Belgrade. Mais
alors ce ne serait plus la connaissance pure, ce serait la connaissance,
en tant que conséquence de la connivence.

Même dans la mesure où le Royaume-Uni, dans sa réplique orale,
retient la visibilité comme présomption de la connivence, il la
considére comme telle non parce qu’elle constitue une certitude,
mais simplement parce qu’elle constitue un risque si grave et si
évident pour celui qui a l'intention de mouiller des mines que, sans
Vassentiment de l’Albanie, il n’aurait jamais osé le prendre.

En somme, les preuves de la connaissance, dans la thèse
britannique, sont les mémes que celles de la connivence. Mais ces
mémes preuves ont été considérées comme conjecturales pour
établir la connivence. Peuvent-elles étre considérées autrement
pour établir la connaissance ?

On a cru trouver la justification d’une réponse affirmative dans
le rapport du Comité des experts nommés par la Cour, surtout le
second rédigé après les expériences faites à Saranda.

A la vérité, même dans ces rapports, qui ne diffèrent guère par
leurs conclusions générales sur cette question, la preuve reste
conjecturale. Tout d’abord, la certitude de visibilité n'existe que
pour la pointe Denta, et encore, à la condition qu’il y ait eu un
poste de veille et que les conditions atmosphériques (mer, nuages,
vent, etc.) soient normales.

Or, l'existence d'un poste à la pointe Denta, accessible seulement
du côté de la mer et dépourvu de tous moyens de communication
avec Saranda, demeure, la Cour l’a reconnu, conjecturale. D'autre
part, il reste à prouver que les postes de veille étaient réguliers et
effectifs, c’est-à-dire couvrant toute la nuit, et que les conditions
atmosphériques au jour précis où le mouillage a eu lieu étaient
normales, le mois d'octobre étant pour une bonne partie marqué
par des conditions atmosphériques précisément anormales.

On ne connaît évidemment pas le jour où le mouillage a été
effectué. La thèse britannique le situe aux environs du 22 octobre,
c’est-à-dire 20 ou 21 octobre, mais rien n'est certain à cet égard, et
surtout rien ne s'oppose à ce que ce jour soit un autre jour entre le
15 mai et le 22 octobre.

De tous côtés, il y a donc des faits inconnus ou imprécis, et
c'est pourquoi, lorsque les experts déclarent que l’op“ration a dû
être vue de tel point, dans des conditions déterminées, ils ne font
qu’exprimer une probabilité ou une certitude scientifique lorsque
toutes les conditions se trouvent remplies. Traduire cette opinion
scientifique en une vérité ou certitude humaine et surtout judiciaire,

62
63 OPINION DISSIDENTE DE BADAWI PACHA

alors que les données nécessaires relatives à ces conditions font
défaut, ne peut donner, à mon avis, qu’une réponse négative.

Reste l'attitude de l’Albanie, tant avant qu'après le 22 octobre
1946. Cette attitude serait attestée par les notes diplomatiques
de l’Albanie, par son opposition ou obstruction au déminage du
chenal, par l'indifférence qu'elle a marquée après la découverte
du champ de mines, en ne procédant à aucune mesure d'enquête
ou de poursuite, et en ne manifestant aucune surprise, indignation
ou trouble à la suite de cette découverte, en s’en prenant au
Royaume-Uni pour la violation de sa souveraineté par le dragage
des champs de mines et oubliant ainsi la violation plus grave de cette
souveraineté par le mouillage de mines dans ses eaux territoriales.
. Cette attitude serait donc, aux yeux du Royaume-Uni, celle d’un
Etat embarrassé par une découverte extrêmement gênante, plutôt
que d’un État qui viendrait à apprendre l'existence dans ses eaux
territoriales, immédiatement au large d’un petit port albanais, d'un
dangereux champ de mines.

L’attitude correcte aurait apparemment été pour l’Albanie, dès
le 22 octobre, date de l'accident, ou au moins le 26 octobre,
date de la première communication britannique, de demander le
dragage du chenal ou d’y consentir, nonobstant qu’elle n'avait pas
été invitée à y participer, et, dès le 13 novembre, d'ouvrir une
enquête au sujet de l’origine du champ découvert. L’Albanie
aurait dû, d’autre part, soit s'adresser aux Nations Unies pour
protester contre l'inconnu qui avait violé sa souveraineté en
posant des champs de mines dans ses eaux territoriales, et pour sol-
liciter son intervention pour la découverte de l’État coupable, soit
recourir à un État ami pour procéder au dragage du champ de mines.

On sait que dans les poursuites, faites en application d’une
législation nationale, d’une personne accusée d’avoir commis une
infraction, la conduite de l'accusé ou son comportement après
la perpétration du crime sont souvent utilisés comme une
présomption contre lui. Ce comportement prend parfois la torme
d'une gêne ou d'un embarras, accompagné de contradictions,
pour l'explication de son alibi ou de certaines circonstances qui
seraient à sa charge. Il prend parfois aussi exactement la forme
contraire, de crier son innocence avec véhémence et de tenter de
rejeter les soupçons sur d’autres que lui. L’une ou l’autre forme
pourrait également être adoptée par un innocent dont la maladresse
ou l’indignation peuvent le pousser, sans s’aviser, à adopter ces
attitudes suspectes. :

Il faut donc manier cette question d’attitude subséquente d’un
accusé avec la plus grande circonspection, d'autant plus qu’en
l'espèce, cette question, de par sa nature, se rattache à la
connivence plutôt qu’à la connaissance. Cette circonspection
s’impose avec plus de force lorsqu'il s’agit d’Etats. En effet, les
attitudes d’un individu sont généralement des réactions indivi-

63
64 OPINION DISSIDENTE DE BADAWI PACHA

duelles et subjectives qui s'expliquent par sa psychologie particulière,
alors que les actions d’un État sont généralement le résultat de
délibérations, de compromis entre des vues différentes et parfois la
conséquence de suggestions ou de conseils venant de sources
étrangères, ou la conséquence de considérations diverses qu’on ne
saurait circonscrire ou déterminer. Il ne serait pas conforme à la
nature des choses de procéder, dans le domaine de la responsabilité
des États, par simple analogie avec les conditions de la responsa-
bilité pénale des individus.

Au sujet des notes diplomatiques, il convient de signaler que la
première communication britannique, du 26 octobre, est une notifi-
cation courte et péremptoire. Dans la note albanaise du 31 octobre,
on ne peut manquer de relever, a côté de protestations déplacées
et d’une déclaration inexplicable de non-responsabilité au cas où
l'opération de nettoyage a lieu dans les eaux territoriales, que
l’Albanie déclare n'avoir aucune objection à l’entreprise, tout en
semblant faire cette confusion constante entre eaux intérieures et
eaux territoriales. La réponse britannique à cette dernière note du
10 novembre communiquant la décision du Gouvernement britan-
nique de nettoyer le chenal le 12 novembre, est notifiée sur un ton
également péremptoire. Certes, elle rappelle les nettoyages, sans
objection de l’Albanie d’octobre 1944 et de février 1045, et donne
Vapaisement qu'aucun navire ne sera stationné dans les eaux
albanaises (apparemment cette expression signifie les eaux inté-
rieures), mais elle ne demande pas, ainsi que le Comité central de
déminage l’a recommandé, le consentement de l’Albanie, ni ne
comprend-elle une invitation à l’Albanie d'envoyer un observateur.

Entre temps, les débats au Comité central de déminage à Lon-
dres, dont l’Albanie a pu prendre connaissance, ne laissent pas de
donner l’impression d’une certaine confusion, ou de faire douter
de la régularité d’une action unilatérale.

I n’est donc pas inconcevable que Fattitude apparemment
étrange de l’Albanie a été dictée par des suggestions ou conseils,
inspirés par la situation politique internationale de l’époque.

Si, d'autre part, on tient compte du fait que les États diffèrent
par leur puissance, culture, histoire, situation et une foule d’autres
traits, et n’ont par conséquent pas le même comportement dans
une conjoncture déterminée, et qu’il s’agit en l'occurrence du
Royaume-Uni, d’une part, et de l’Albanie, d’autre part, on admettra
facilement qu’il ne faut pas s’exagérer l'importance de cet argument
d’attitude.

Je conclus donc que la connaissance, de même que la connivence,
peut être fortement soupçonnée, mais elle n’est pas suffisamment
établie ni par les preuves avancées par le Royaume-Uni ni par le
rapport des experts.

*
* *

La connaissance n’étant pas judiciairement établie, il est oiseux
> . . . « . . ? «
d'examiner si l’Albanie, après avoir connu le mouillage des mines,

64
65 OPINION DISSIDENTE DE BADAWI PACHA

était, dans l'hypothèse — la seule envisagée par le Royaume-Uni
— d'un mouillage effectué le 20 ou 21 octobre, à même de notifier
l'existence du champ de mines dans le chenai Médri ou du moins
d’avertir la flotte britannique lorsqu'elle s’avangait vers le chenal
et si, en ne le faisant pas, sa responsabilité était engagée. Quoi
qu’il en soit, les éléments de fait nécessaires pour établir cette
possibilité n’ont été ni rapportés ni débattus.
* * *

Reste à savoir si, indépendamment de la connivence ou de la
connaissance, il n'existe pas à la charge de l’Albanie une faute
quelconque qui aurait causé l'explosion et sur laquelle serait éven-
tuellement fondée sa responsabilité internationale pour le dommage
subi.

Le Royaume-Uni n’a pas soutenu, comme une base subsidiaire
de la responsabilité, l'existence de pareille faute. Son conseil a
déclaré même formellement que sans connaissance l’Albanie n’est
pas responsable.

On a estimé toutefois que les termes du compromis sont généraux
et couvrent tous les cas de responsabilité internationale et qu’il
incombe à la Cour d'examiner si pareille faute peut être établie
à l'encontre de l'Albanie,

Avant d'examiner cet aspect de la question, ilimporte de souligner
que le droit international ne connaît pas la responsabilité objective,
basée sur la notion de risque que certaines législations nationales
ont adoptée. En effet, l’évolution du droit international et le degré
de développement de la notion de coopération internationale ne
permettent pas de considérer que cette étape a pu être franchie ou
est près de l'être.

Il faut donc établir une obligation internationale à la charge de
l’Albanie dont le manquement lui serait imputable et serait la
cause de l'explosion.

D’aucuns estiment qu’il existe une obligation générale pour
les États d’exercer une vigilance raisonnable sur leurs côtes et que
le manque de due diligence de la part de l’Albanie a, à défaut de
connaissance, été cause que le champ de mines est resté ignoré et
qu’il a causé l'explosion.

Or, pareille obligation générale n'existe pas et ne peut exister.
Diit-elle même exister, le lien de causalité entre le manquement à
cette obligation et l'explosion reste à démontrer.

D'autres, reconnaissant qu’il n'existe pas d’ obligation générale
de vigilance ou de critère absolu, soutiennent qu'il existe, de toute
façon, un degré de vigilance que tout État doit exercer, mais que
la mesure de cette vigilance devrait être déterminée suivant les
circonstances de chaque cas.

En l'espèce, on relève que l’Albanie avait exagéré ses droits
de souveraineté relativement au passage des navires dans ses eaux
territoriales. Ce souci excessif et presque morbide de la souveraineté

65
66 OPINION DISSIDENTE DE BADAWI PACHA

impliquait que pour la sauvegarder l’Albanie devait exercer une
vigilance plus stricte et plus rigoureuse que celle exercée par les
pays qui reconnaissent la liberté de passage inoffensif.

On relève, d'autre part, que l’Albanie a proclamé haut, par la
voix de son représentant au Conseil de Sécurité, qu’elle exerçait
une grande vigilance en vue de prévenir les incursions et les infiltra-
tions grecques, précisément dans la région où le champ de mines
a été mouillé et où l'explosion a eu lieu.

Or, tout d’abord, pour se prononcer sur le défaut concret de
vigilance ou de surveillance d’un Etat sur une région déterminée,
il serait nécessaire de connaître l’ensemble des possibilités dudit
État, ses ressources, son organisation, sa situation au moment en
question et une foule d’autres considérations.

Ensuite, je ne pense pas que l’exagératior de ses droits devrait
nécessairement entraîner l’aggravation des devoirs de surveillance
de l’Albanie. S’il existe un devoir de surveillance absolu ou relatif,
le droit international peut seul déterminer son étendue et ses limites.
Mais ce devoir n’a à être ni aggravé ni atténué par le comportement
de l’État en question. Il ne peut l’être que par ses possibilités, mais
non par ses déclarations.

D'autre part, on peut se demander si la thèse britannique n’exagère
pas la portée de la contradiction du système de défense de l’Albanie
sur la question de vigilance, tantôt l’affirmant, tantôt cherchant
à le nier. La vigilance à laquelle le représentant albanais faisait
allusion ne semble-t-elle pas être la vigilance relative aux incursions
et infiltrations grecques par des débarquements au moyen de petits
bateaux, vigilance qui ne coïncide pas nécessairement avec celle
qui permet de voir et de distinguer une opération de mouillage
effectuée, pendant la nuit, à une certaine distance de la côte ?

Au surplus, cette exagération de ses droits et le souci jaloux
de sa souveraineté ne traduisent-ils pas le désir de F’Albanie de

s’atténuer le devoir de surveillance par ce barrage préventif plutôt
qu'ils ne comportent l'obligation de redoubler de surveillance ?

Enfin, il y a lieu de se demander si la prévision de mouillage des
mines doit être considérée comme une obligation normale et si, par
conséquent, le droit international établit, et est justifié d’établir,
l'obligation de surveillance appropriée à la prévention ou à la
constatation de ce mouillage.

Py
* *

Pour ces motifs, ma réponse au premier point de la premiére
question du compromis est dans la négative. Cette réponse com-
mande la réponse au deuxième. point relatif aux réparations,
laquelle doit également être négative.

*
+ *

Je ne puis, d'autre part, me rallier à la décision de la Cou
relative à sa compétence pour fixer le montant des réparations dues.

66
67 OPINION DISSIDENTE DE BADAWI PACHA

A mon avis, les termes du compromis : « y a-t-il le cas de répa-
rations à donner » («is there any duty to pay compensation »),
comparés à ceux des conclusions de la requête britannique, excluent
clairement cette compétence. Cette interprétation est confirmée
par le fait que le compromis constitue une novation de la requête,
obtenue par des négociations et impliquant pour cette raison des
concessions réciproques sur les positions primitives.

Même considérés comme obscurs, les termes du compromis
n'en devraient pas moins être interprétés à la lumière des déclara-
tions et attitudes des Parties, dans le sens de l’incompétence.
Si, toutefois, des doutes subsistaient encore, le caractère excep-
tionnel de la juridiction de la Cour, basée sur le consentement
des Parties et son corollaire d'interprétation restrictive de compro-
mis, devrait, en tout cas, exclure cette compétence.

Au demeurant, il ne me semble pas que la jurisprudence de la
Cour permanente de Justice internationale puisse être invoquée
dans les circonstances particulières de la présente espèce, ni que
la Résolution du Conse de Sécurité puisse être interprétée en
faisant abstraction des termes par lesquels le Conseil a été saisi,
lesquels termes n'avaient et ne pouvaient avoir aucune référence
à un règlement pécuniaire du conflit.

Enfin, le parallélisme entre réparations et satisfaction n’est
qu’apparent. Par sa nature et contrairement aux « réparations »,
« satisfaction » ne se matérialise pas par un mode unique. Le
fait que les Parties ont discuté devant la Cour les divers modes
par lesquels satisfaction peut être donnée n’implique donc pas
qu'on a entendu que la fixation du montant des réparations soit
également l’objet d'examen de la Cour.

(Signé) BADAWI PACHA.

67
